FILED
                              NOT FOR PUBLICATION                          DEC 19 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


GERMAN EUGENIO GUILLEN, a.k.a.                   No. 11-72681
German Morales,
                                                 Agency No. A028-663-884
               Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

       German Eugenio Guillen, a native and citizen of Nicaragua, petitions for

review of a Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Zehatye v.

Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006), and we deny the petition for

review.

      Guillen was conscripted into the Nicaraguan army in 1983 and served for

approximately six months before deserting. He fears returning due to his

desertion. Substantial evidence supports the agency’s finding that Guillen’s

conscription, experiences in the military, and his subsequent desertion do not

establish he was or will be harmed on account of a protected ground. See Barraza

Rivera v. INS, 913 F.2d 1443, 1450 (9th Cir.1990) (mandatory military service and

the possibility of punishment for desertion do not by themselves constitute

persecution); see also Zehatye, 453 F.3d at 1187-88 (insufficient evidence

petitioner was required to engage in inhumane acts or would face

disproportionately severe punishment). Consequently, his asylum claim fails.

      Because Guillen failed to establish eligibility for asylum, his withholding of

removal claim necessarily fails. See Zehatye, 453 F.3d at 1190.

      Substantial evidence also supports the agency’s denial of CAT protection

because Guillen failed to demonstrate it is more likely than not he would be

tortured by or with the consent or acquiescence of a public official in Nicaragua.

See Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).


                                          2                                      11-72681
     We deny any request Guillen makes to renew his motion for a stay of

removal.

     PETITION FOR REVIEW DENIED.




                                      3                                    11-72681